Goolsby, Judge
(dissenting):
I respectfully dissent. The case relied on by the majority, Wausau Underwriters Ins. Co. v. Howser, 422 S.E. (2d) 106 (S.C. Sup. Ct. 1992), is not controlling here.
Howser involved an intentional act of the driver of an automobile. This case, on the other hand, involves a negligent act of a passenger in an automobile.
This case is factually similar to Government Employees Ins. Co. v. Melton, 357 F. Supp. 416 (D.S.C. 1972), aff'd, 473 F. (2d) 909 (4th Cir. 1973). In Melton, the United States District Court for the District of South Carolina held the throwing of bottles from the rear of a pickup truck did not arise out of the “ownership, maintenance or use” of the vehicle for purposes of insurance coverage for resulting injuries and damage.
I would affirm.